Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 5, 8, 13 – 14, 17 & 20 are rejected under 35 U.S.C. 102(a)(2) as being antcipated by Yokino et al (US 2007/0009199, hereinafter Yokino).
With respect to claim 1. Yokino discloses a method for manufacturing an electronic device (Fig. 14), comprising: providing a first mother substrate (30) comprising a plurality of first substrate areas (areas between half trenches); performing a first half-cutting step on the first mother substrate to produce a first
crack (30c) to define the plurality of first substrate areas; disposing a first optical film (4 –Para 0079) on the first mother substrate having the first crack, wherein the first optical film has a first cutting region corresponding to the first crack (Step b of Fig. 14); performing a first cutting step in the first cutting region of the first optical film; and 
With respect to claim 2. Yokino discloses the method for manufacturing an electronic device as claimed in claim 1, Yokino further discloses wherein the first crack comprises a plurality of through-holes (step d).
With respect to claim 5. Yokino discloses the method for manufacturing an electronic device as claimed in claim 1, Yokino further discloses wherein the first crack is formed by partially cutting the first mother substrate  (a of Fig. 14).
With respect to claim 8. Yokino discloses the method for manufacturing an electronic device as claimed in claim 1, wherein after performing the first cutting step, the first optical film is separated into a plurality of first film portions, and the plurality of first film portions are correspondingly disposed on the plurality of first substrates (steps c & d of Fig. 14).
With respect to claim 13. Yokino discloses the method for manufacturing an electronic device as claimed in claim 5, wherein the first crack extends from a surface of the first mother substrate to a position within the first mother substrate (step d of Fig. 14).
With respect to claim 14. Yokino discloses the method for manufacturing an electronic device as claimed in claim 1, wherein a shape of one of the plurality of first substrates comprises a rectangle, a polygon, a curved edge shape or an irregular shape (Fig. 12 for instance).
With respect to claim 17. Yokino discloses the method for manufacturing an electronic device as claimed in claim 1, wherein after performing the first cutting step, 
With respect to claim 20. Yokino discloses the method for manufacturing an electronic device as claimed in claim 1, wherein after performing the first cutting step, the first optical film is separated into a plurality of first film portions, the plurality of first film portions are correspondingly disposed on the plurality of first substrates, and a side surface of one of the plurality of first substrates protrudes from a side surface of a corresponding one of the plurality of first film portions (Fig. 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 4, 6 – 7, 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokino in view of Kaltalioglu et al (US 7,871,902 B2, hereinafter Kaltalioglu).
With respect to claim 3. Yoknio discloses the method for manufacturing an electronic device as claimed in claim 2.
Yokino does not disclose wherein a gap between the pluralities of through-holes is in a range from 0.5 micrometers to 20 micrometers.
In an analogous art, Kaltalioglu discloses a gap between the plurality of through-holes is in a range from 0.5 micrometers to 20 micrometers. (Col 4, lines 15-20).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Yokino’s disclosed invention and form through holes to separate the device to stop cracks propagation.
With respect to claim 15. Kaltalioglu further discloses the first cutting step comprises a laser cutting process (Kaltalioglu; Col 5, line 35).
With respect to claim 16. Kaltalioglu further discloses the first half-cutting step comprises a laser cutting process (Col 5, line 35) or a wheel cutting process.
With respect to claim 4 & 7. Yokino discloses the method for manufacturing an electronic device as claimed in claim 2, wherein a width of one of the plurality of through-holes is in a range from 0.5 micrometers to 4 micrometers (A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) )
With respect to claim 6. Yokino discloses the method for manufacturing an electronic device as claimed in claim 5, wherein a ratio of a depth of the first crack to a thickness of the first mother substrate is in a range from 0.2 to 0.8(A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) )
.
Allowable Subject Matter
Claims 9-10 & 11-12 & 18 -19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: prior art of record does not disclose or render obvious to combine another reference the claim 18 limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816